        Case 1:19-cv-00188-GSK Document 62-1                       Filed 06/15/21        Page 1 of 14
                      Barcode:4133230-01 A-570-090 REM - Remand         -   Slip Op. 21-62



                                                                                                 A-570-090
                                                                                     Remand: Slip Op. 21-62
                                                                                         Public Document
                                                                                      E&C Office III: BCQ

June 14, 2021

FINAL RESULTS OF REDETERMINATION PURSUANT TO COURT REMAND
      Trans Texas Tire, LLC and Zhejiang Jingu Company Limited v. United States
               Consol. Court No. 19-00188; Slip Op. 21-62 (CIT 2021)

I.      SUMMARY

        The Department of Commerce (Commerce) prepared these final results of

redetermination in accordance with the May 18, 2021, order of the U.S. Court of International

Trade (CIT or the Court), in Trans Texas Tire, LLC and Zhejiang Jingu Company Limited v.

United States, Consol. Court No. 19-00188 (CIT May 18, 2021) (Remand Order). These final

results concern the final determination of the antidumping duty (AD) investigation on certain

steel wheels 12 to 16.5 inches in diameter from the People’s Republic of China (China).1

        In its Remand Order, the Court determined that, while Commerce adequately explained

its decision to include in the final scope of the investigation steel trailer wheels coated in chrome

through a Physical Vapor Deposition (PVD) process (PVD chrome wheels), antidumping duties

on PVD chrome wheels retroactively imposed back to the date of Commerce’s preliminary

determination were not imposed in accordance with law.2 In particular, the Court held that

retroactive assessment of duties back to the date of Commerce’s preliminary determination was

impermissible because Commerce did not provide adequate notice of the inclusion of PVD




1
  See Certain Steel Trailer Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Final
Affirmative Determination of Sales at Less Than Fair Value, and Final Affirmative Determination of Critical
Circumstances, 84 FR 32707 (July 9, 2019) (Final Determination).
2
  See Remand Order at 12 and 20.



         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
        Case 1:19-cv-00188-GSK Document 62-1                       Filed 06/15/21        Page 2 of 14
                      Barcode:4133230-01 A-570-090 REM - Remand         -   Slip Op. 21-62



chrome wheels prior to the Final Scope Memo3 and, thus, remanded the Final Determination for

Commerce to reformulate its instructions consistent with the Remand Order.4

        As set forth in detail below, consistent with the Court’s Remand Order, should this final

remand redetermination be sustained by the Court, we intend to issue an amended final

determination to clarify the date of imposition of antidumping duties to be the date of publication

of the final determination and to issue instructions to U.S. Customs and Border Protection (CBP)

with respect to Trans Texas Tire LLC (Trans Texas) and Zhejiang Jingu Company Limited

(Jingu) providing that entries of PVD chrome wheels entered, or withdrawn from warehouse, for

consumption between April 22, 2019, and July 8, 2019, are excluded from the scope of the

investigation.5 These instructions give effect to the Court’s holding that “reasonably informed

importers were not provided clear or meaningful notice of the inclusion of PVD chrome wheels

until the publication of the Final Scope Memo.”6

II.     BACKGROUND

        As initiated, the scope of the underlying investigation excluded “certain on the road steel

wheels that are coated entirely with chrome.”7 Prior to the preliminary affirmative determination

in the underlying investigation, on March 28, 2019, Dexstar Wheel Division of Americana

Development, Inc. (the petitioner) filed additional scope comments regarding the exclusion of


3
  See Memorandum, “Certain Steel Wheels from the People’s Republic of China: Final Scope Decision
Memorandum for the Final Antidumping Duty and Countervailing Duty Determinations,” dated July 1, 2019 (Final
Scope Memo).
4
  See Remand Order at 20-21.
5
  Draft versions of the instructions we intend to issue to CBP are included at Attachment A (Jingu) and B (Trans
Texas), infra. These draft instructions were previously released to parties for comment with the draft
redetermination. See Memorandum, “Release of Draft of Changes to Customs Instructions Pursuant to Court
Remand,” dated June 3, 2021 (Remand Customs Instructions Memo). The petitioner, Trans Texas, and Jingu
submitted comments indicating that the draft instructions included in the Remand Customs Instructions Memo
comply with the Court’s remand order; accordingly, the instructions provided at Attachments A and B herein are
materially unchanged from those released in the Remand Customs Instruction Memo.
6
  See Remand Order at 20.
7
  See Certain Steel Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Initiation of Less-
Than-Fair-Value Investigation, 83 FR 45095 (September 5, 2018) (Initiation Notice).

                                                        2
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
        Case 1:19-cv-00188-GSK Document 62-1                       Filed 06/15/21        Page 3 of 14
                     Barcode:4133230-01 A-570-090 REM - Remand          -   Slip Op. 21-62



chrome wheels, specifically requesting that Commerce confirm that the chrome wheel exclusion

did not include PVD chrome wheels.8 However, due to the proximity of the date on which the

petitioner’s comments (and relevant rebuttal comments) were received relative to the statutory

deadline for the issuance of the Preliminary Determination, Commerce deferred consideration of

the petitioner’s comments to the final determination.9 Accordingly, the scope language in

Commerce’s Preliminary Determination remained unchanged from that of the Initiation Notice

with respect to the exclusion of steel wheels coated entirely with chrome, and did not explicitly

address whether this exclusionary language covered PVD chrome wheels.10

        Subsequent to the Preliminary Determination, Commerce solicited additional

information with respect to this issue, and parties provided further information and

argumentation in response. Commerce then evaluated the record with respect to this issue for the

first time in its Final Scope Memo finding with respect to PVD chrome wheels that:

        based on evidence and information in the Petition, we find that the petitioner
        intended the exclusion to cover electroplated chrome wheels and was not intended
        to cover other types of chrome-adhering processes; nor were other types of chrome
        adhering processes, such as PVD, considered anywhere on the record prior to the
        respondent party’s clarification request, in which case the petitioner promptly and
        consistently maintained its intent with respect to the chrome exclusion language.
        Thus, we do not find that limiting the exclusion to electroplating expands the scope,
        as the exclusion was never meant to cover PVD chrome wheels and, therefore,
        carving out an exception for PVD wheels from the exclusion is a clarification and
        not an impermissible expansion of the scope.11

        Accordingly, the scope of the Final Determination and resulting AD order provided the

following with respect to chrome-coated wheels:


8
  See Petitioner’s Letter, “Certain Steel Wheels (12 to 16.5 Inches in Diameter) from China: Petitioner’s
Clarification of the Exclusion of Chrome Wheels,” dated March 28, 2019.
9
  See Memorandum, “Certain Steel Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China:
Preliminary Scope Decision Memorandum,” dated April 15, 2019.
10
   See Certain Steel Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Preliminary
Affirmative Determination of Sales at Less Than Fair Value, and Preliminary Affirmative Determination of Critical
Circumstances, 84 FR 16643 (April 22, 2019) (Preliminary Determination) at Appendix 1.
11
   See Final Scope Memo at 15.

                                                        3
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
        Case 1:19-cv-00188-GSK Document 62-1               Filed 06/15/21       Page 4 of 14
                     Barcode:4133230-01 A-570-090 REM - Remand   -   Slip Op. 21-62



        Excluded from this scope are the following:… (3) certain on-the-road steel wheels
        that are coated entirely in chrome. This exclusion is limited to chrome wheels
        coated entirely in chrome and produced through a chromium electroplating process,
        and does not extend to wheels that have been finished with other processes,
        including, but not limited to, Physical Vapor Deposition (PVD){.}

Further, in the Final Scope Memo, Commerce noted that “the clarification that the exclusion in

the scope for chrome wheels does not cover PVD chrome wheels is a clarification, based on the

petitioner’s original intent in the Petition, not an expansion of the scope. Thus, PVD chrome

wheels are subject to duties from the start of suspension of liquidation, which was the

preliminary determinations,” and declined to revise the scope language to specify that the

clarification of the exclusion for chrome wheels applies only to entries following the Final

Determination.12

        Trans Texas and Jingu challenged Commerce’s scope determination before the CIT,

arguing that Commerce unlawfully expanded the scope of the AD investigation (and resulting

order) to include PVD chrome wheels. Trans Texas and Jingu further argued that, even if the

inclusion of PVD chrome wheels was lawful, Commerce erred by retroactively assessing

antidumping duties on PVD chrome wheel imports back to the date of its Preliminary

Determination.

        In the Remand Order, the Court held that Commerce provided a reasonable explanation

for its inclusion of PVD chrome wheels and its understanding of the petitioner’s intent.13 The

Court further rejected plaintiffs’ argument that Commerce failed to comply with the statute in

clarifying the scope in this manner.14 Accordingly, the Court sustained Commerce’s




12
   Id. at 16.
13
   See Remand Order at 15.
14
   Id.

                                                  4
        Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
        Case 1:19-cv-00188-GSK Document 62-1                         Filed 06/15/21         Page 5 of 14
                      Barcode:4133230-01 A-570-090 REM - Remand           -   Slip Op. 21-62



determination to clarify that PVD chrome wheels are within the scope of the investigation (and

resulting order) as supported by substantial evidence and in accordance with law.15

         However, the Court remanded Commerce’s determination to assess duties on PVD

chrome wheels retroactive to the date of the Preliminary Determination. The Court held that

Commerce is required by its regulations to provide notice of the initiation, preliminary

determination, and final determination of investigation through the publication of relevant

notices in the Federal Register, and that such publication provides legal notice of Commerce’s

investigations and the potential liability that may result to importers.16 The Court further held

that the Initiation Notice and Preliminary Determination, as published, excluded from the

investigation certain on-the-road steel wheels that are coated entirely with chrome and it was not

until the publication of the Final Scope Memo and Final Determination that Commerce clarified

that PVD chrome wheels (despite being coated entirely with chrome) did not fall within the

limits of the exclusion.17 The Court held that although record evidence regarding the

manufacture of the excluded chrome wheels ultimately supported Commerce’s determination

that PVD chrome wheels were not intended to be covered by the chrome wheel exclusion, none

of this information was included in Commerce’s published Initiation Notice or Preliminary

Determination. As a result, the Court held that the exclusion of wheels “coated entirely with

chrome” was insufficient to provide importers of PVD chrome wheels with notice of their

product’s inclusion and that “reasonably informed importers were not provided clear or




15
   Id.
16
   Id. at 16-17 (citing, e.g., Target Corp. v. United States, 33 CIT 760, 779–80, 626 F. Supp. 2d 1285, 1301 (2009),
aff’d, 609 F.3d 1352 (Fed. Cir. 2010)).
17
   Id. at 18-19.

                                                          5
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
        Case 1:19-cv-00188-GSK Document 62-1                        Filed 06/15/21         Page 6 of 14
                      Barcode:4133230-01 A-570-090 REM - Remand          -   Slip Op. 21-62



meaningful notice of the inclusion of PVD chrome wheels until the publication of the Final

Scope Memo.”18

        The Court thus held that the retroactive assessment of antidumping duties on PVD

chrome wheels prior to the date on which importers received notice of their products’ inclusion

in the scope of an AD investigation was unfair and that “duties should have been assessed from

the date of the Final Scope Memo, when Plaintiffs first received notice that PVD chrome wheels

were not subject to the exclusion.”19 The Court directed Commerce on remand to “reformulate

its instructions consistent with this opinion.”20

III.    DRAFT REDETERMINATION AND COMMENTS RECEIVED

        Commerce issued its Draft Redetermination, including draft instructions to CBP, on June

3, 2021, and provided an opportunity for interested parties to comment on the Draft

Redetermination and accompanying instructions.21 On June 8, 2021, the petitioner, Trans Texas,

and Jingu timely submitted comments, with each party noting that the Draft Redetermination and

instructions comply with the Court’s order.22 As all parties agree that the Draft Redetermination

and accompanying instructions comply with the Court’s order, our final analysis provided

immediately below remains materially unchanged from the Draft Redetermination. Additionally,



18
   Id. at 19-20.
19
   Id. at 20.
20
   Id. at 20-21.
21
   See Draft Results of Redetermination Pursuant to Court Remand, Trans Texas Tire, LLC and Zhejiang Jingu
Company Limited v. United States, Consol. Court No. 19-00188; Slip Op. 21-62 (CIT 2021), dated June 3, 2021
(Draft Redetermination), and accompanying Remand Customs Instructions Memo.
22
   See Petitioner’s Letter, “Petitioner’s Comments on Draft Redetermination,” dated June 8, 2021 (“Petitioner agrees
that Commerce’s revised instructions comply with the Court’s order”); Trans Texas’s Letter, “TTT’s Comments on
Draft Remands and Draft Instructions,” dated June 8, 2021 (“TTT supports the Draft Remands and Draft
Instructions, which comply with CIT instruction for the Department to ’reformulate its instructions’… Accordingly,
TTT requests that the Department finalize its Draft Remands and Draft Instructions when submitting to the CIT on
June 17, 2021.”); and Jingu’s Letter, “Comments on the Department’s Draft Results of Redetermination Pursuant to
Court Remand,” dated June 8, 2021 (“The Department’s Draft Instructions to U.S. Customs and Border Protection
(‘CBP’) are consistent with the CIT’s instructions. Accordingly, the Department should finalize its Draft Remand
and Draft Instructions to the CIT”).

                                                         6
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
        Case 1:19-cv-00188-GSK Document 62-1                          Filed 06/15/21         Page 7 of 14
                      Barcode:4133230-01 A-570-090 REM - Remand            -   Slip Op. 21-62



the draft instructions that we released for comment along with the Draft Redetermination are

unchanged in this final remand redetermination, except that we have a made minor clarifying

edits to paragraph 3 of each instruction.23

IV.      ANALYSIS

         The Court has directed Commerce to reformulate its instructions to CBP such that duties

are assessed with respect to imports of PVD chrome wheels effective from the date on which

plaintiffs received adequate notice that PVD chrome wheels were included in the scope of the

investigation. While we respectfully disagree that plaintiffs did not have adequate notice of their

product’s inclusion at the time of the Preliminary Determination, we have, nonetheless, prepared

draft instructions to conform with the Court’s Remand Order. Below, we provide additional

explanation on the draft instructions included in Attachments A and B.

         As an initial matter, the Court’s Remand Order appears to assume that the Final Scope

Memo was published in the Federal Register.24 Although Commerce published its final scope

determination in the Federal Register on July 9, 2019 (which included the clarifying language on

the inclusion of PVD wheels), the Final Scope Memo was not included with this publication and

was, in fact, issued as an unpublished memorandum on July 1, 2019. Nevertheless, in

accordance with the Court’s holding that publication in the Federal Register is what provides

legally sufficient notice to potentially affected parties,25 we are using July 9, 2019, the date of



23
   See Attachment A (Draft Instructions for Jingu) and B (Draft Instructions for Trans Texas). In particular,
Commerce has edited paragraph 3 of the draft instructions to clarify that while suspension of liquidation is to remain
in effect during the appeals process, suspension on relevant entries should be at a zero percent cash deposit rate
consistent with our final remand redetermination.
24
   Id. at 7 (“Commerce published a final scope decision memorandum on July 1, 2019 and its final AD
determination on July 9, 2019 . . . .”); id. at 19 (“It was not until the publication of the Final Scope Memo and Final
Determination that Commerce clarified that PVD chrome wheels did not fall within the limits of the exclusion.”);
and id. at 20 (“Thus, Commerce did not provide adequate notice of AD liability until the publication of the Final
Scope Memo, and later the Final Determination. . . .”).
25
   Id. at 16-17.

                                                          7
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
        Case 1:19-cv-00188-GSK Document 62-1                         Filed 06/15/21        Page 8 of 14
                      Barcode:4133230-01 A-570-090 REM - Remand           -   Slip Op. 21-62



publication of our final determination, as the date of notice for purposes of this final remand

redetermination. That is, our draft instructions provide that imports of PVD chrome wheels

entered, or withdrawn from warehouse, for consumption between the date of publication of

Commerce’s Preliminary Determination and the day before the date of publication of

Commerce’s Final Determination are outside the scope of the investigation.26

         Additionally, while the Court has directed Commerce to “reformulate its instructions”

based on the Court’s opinion, and while we have complied with the Court’s holding, such

instructions will not be issued immediately following the filing of the final remand

redetermination, nor will we immediately lift suspension of liquidation for any entries found to

be out-of-scope as a result of the Court’s holding. In this respect, the U.S. Court of Appeals for

the Federal Circuit’s (the Federal Circuit) decisions in Timken Co. v. United States (Timken)27

and Diamond Sawblades Mfrs. Coalition v. United States (Diamond Sawblades)28 are

controlling. In these cases, the Federal Circuit held that, pursuant to sections 516A(c) and (e) of

the Act, Commerce must publish a notice of final court decision that is not “in harmony” with

Commerce’s determination (often referred to as a “Timken notice”) and must suspend liquidation

of entries pending a “conclusive” court decision. The Federal Circuit has further recognized that

“{t}he statute provides that, ‘{u}nless such liquidation is enjoined by the court,’ ‘entries . . . shall

be liquidated in accordance with the determination of the Secretary’ if entered ‘on or before the

{effective} date of the Timken notice.’”29

          Therefore, Commerce has prepared draft instructions to CBP which it intends to issue:



26
   Id.
27
   See 893 F.2d 337, 341 (Fed. Cir. 1990).
28
   See 626 F.3d 1374, 1381-82 (Fed. Cir. 2010).
29
   See Capella Sales & Services Ltd. v. United States, 878 F.3d 1329, 1333-34 (Fed. Cir. 2018) (citing section
516A(c)(1) (“{W}e conclude that Capella’s pre-Timken notice entries not enjoined by court order under
§ 1516a(c)(2) may properly be ‘liquidated as entered’ in accordance with the Secretary’s final determination.”)

                                                         8
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
           Case 1:19-cv-00188-GSK Document 62-1                        Filed 06/15/21        Page 9 of 14
                         Barcode:4133230-01 A-570-090 REM - Remand          -   Slip Op. 21-62



 (1) should the Court issue a final decision in which it affirms Commerce’s final remand

 redetermination; and (2) after Commerce has issued its “Notice of Court Decision Not in

 Harmony With the Final Less Than Fair Value Determination and Notice of Amended Final

 Determination” (i.e., Timken notice) accordingly.30 These draft instructions direct CBP to

 continue to suspend certain unliquidated entries, as discussed below, but give effect to the

 Remand Order by allowing for the importer to seek refunds pursuant to 19 U.S.C. 1520(a)(4).

 Accordingly, Commerce will order the continuation of the suspension of liquidation of the

 entries at issue pending expiration of the period of appeal or, if appealed, pending a final and

 conclusive court decision.

             As reflected in the draft instructions released along with this final remand

 redetermination, Commerce intends to instruct CBP that all relevant entries of PVD chrome

 wheels which were entered or withdrawn from warehouse, for consumption on or after April

 22, 2019 (the date of publication of the Preliminary Determination in the Federal Register) up

 to and including July 8, 2019 (the day before the publication of the Final Determination in the

 Federal Register), and which remained unliquidated as of the date of the relevant preliminary

 injunction (September 4, 2020, in the case of merchandise produced and/or exported by Jingu;

 and November 27, 2019, in the case of merchandise produced by Xingmin Intelligent

 Transportation Systems (Group) and imported by Trans Texas) will remain suspended pending

 a final and conclusive court decision. However, these instructions further allow for CBP to

 grant a refund of the cash deposits paid on such entries at the request of the importer prior to




30
     See Attachment A (Draft Instructions for Jingu) and B (Draft Instructions for Trans Texas).

                                                            9
            Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
Case 1:19-cv-00188-GSK Document 62-1   Filed 06/15/21   Page 10 of 14
Case 1:19-cv-00188-GSK Document 62-1              Filed 06/15/21     Page 11 of 14
           Barcode:4133230-01 A-570-090 REM - Remand   -   Slip Op. 21-62




                          Attachment A
                        (Draft of CBP Instructions - Jingu)




                                        11
 Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
      Case 1:19-cv-00188-GSK Document 62-1                  Filed 06/15/21       Page 12 of 14
                   Barcode:4133230-01 A-570-090 REM - Remand       -   Slip Op. 21-62



Re: Notice of an amended final determination of the less-than-fair-value investigation on certain
steel trailer wheels 12 to 16.5 inches in diameter from the People’s Republic of China with
respect to Zhejiang Jingu Company Limited (A-570-090)

1. On xx/xx/2021, the U.S. Court of International Trade (CIT) sustained the Final
Redetermination issued by Commerce pursuant to Trans Texas Tire, LLC and Zhejiang Jingu
Company Limited v. United States (CIT Consol. Ct. No. 19-00188). As a result, Commerce
published in the Federal Register (xx FR xxxx) on xx/xx/xxxx, with an effective date of
xx/xx/xxxx, the Notice of Court Decision Not in Harmony With the Final Less Than Fair Value
Determination and Notice of Amended Final Determination.

2. As a result of the CIT’s final decision, entries of certain steel trailer wheels 12 to 16.5 inches
in diameter coated in chrome through a Physical Vapor Deposition (PVD) process, which: a)
were the subject of the U.S. Department of Commerce’s final determination in Certain Steel
Trailer Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Final
Affirmative Determination of Sales at Less Than Fair Value, and Final Affirmative
Determination of Critical Circumstances, 84 FR 32707 (July 9, 2019); b) were produced and/or
exported from the People’s Republic of China by Zhejiang Jingu Company Limited; c) were
entered, or withdrawn from warehouse, for consumption on or after 04/22/2019 up to and
including 07/08/2019; and d) remain unliquidated as of 09/04/2020; are outside of the scope of
the antidumping duty order on certain steel trailer wheels from China.

3. CBP is directed to suspend or continue to suspend liquidation of such entries described in
paragraph 2 at a zero percent cash deposit rate during the pendency of the appeals process until
specific liquidation instructions are issued.

4. Title 19 U.S.C. 1520(a)(4) authorizes refunds prior to liquidation whenever an importer of
record declares or it is ascertained that excess duties, fees, charges, or exactions have been
deposited or paid. In accordance with 19 U.S.C. 1520(a)(4), CBP is authorized to grant a refund,
if requested by the importer, of cash deposits for entries described in paragraph 2.

5. The injunction with consol. court number 19-00188, discussed in message 0254402, dated
09/10/2020, with respect to entries described in paragraph 2 remains in effect.

6. If there are any questions by the importing public regarding this message, please contact the
Call Center for the Office of AD/CVD Operations, Enforcement and Compliance, International
Trade Administration, U.S. Department of Commerce at (202) 482-0984. CBP ports should
submit their inquiries through authorized CBP channels only. (This message was generated by
OIII:BQ.)

7. There are no restrictions on the release of this information.

Kristin Weaver




                                                  12
        Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
Case 1:19-cv-00188-GSK Document 62-1              Filed 06/15/21     Page 13 of 14
           Barcode:4133230-01 A-570-090 REM - Remand   -   Slip Op. 21-62




                           Attachment B
                    (Draft of CBP Instructions – Trans Texas)




                                        13
 Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
      Case 1:19-cv-00188-GSK Document 62-1                 Filed 06/15/21        Page 14 of 14
                   Barcode:4133230-01 A-570-090 REM - Remand       -   Slip Op. 21-62



Re: Notice of an amended final determination of the less-than-fair-value investigation on certain
steel trailer wheels 12 to 16.5 inches in diameter from the People’s Republic of China with
respect to Trans Texas Tire LLC and Xingmin Intelligent Transportation Systems (Group) (A-
570-090)

1. On xx/xx/2021, the U.S. Court of International Trade (CIT) sustained the Final
Redetermination issued by Commerce pursuant to Trans Texas Tire, LLC and Zhejiang Jingu
Company Limited v. United States (CIT Consol. Ct. No. 19-00188). As a result, Commerce
published in the Federal Register (xx FR xxxx) on xx/xx/xxxx, with an effective date of
xx/xx/xxxx, the Notice of Court Decision Not in Harmony With the Final Less Than Fair Value
Determination and Notice of Amended Final Determination.

2. As a result of the CIT’s final decision, entries of certain steel trailer wheels 12 to 16.5 inches
in diameter coated in chrome through a Physical Vapor Deposition (PVD) process, which: a)
were the subject of the U.S. Department of Commerce’s final determination in Certain Steel
Trailer Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Final
Affirmative Determination of Sales at Less Than Fair Value, and Final Affirmative
Determination of Critical Circumstances, 84 FR 32707 (July 9, 2019); b) were produced by
Xingmin Intelligent Transportation Systems (Group) and imported by Trans Texas Tire LLC; c)
were entered, or withdrawn from warehouse, for consumption on or after 04/22/2019 up to and
including 07/08/2019; and d) remain unliquidated as of 11/27/2019; are outside of the scope of
the antidumping duty order on certain steel trailer wheels from China.

3. CBP is directed to suspend or continue to suspend liquidation of such entries described in
paragraph 2 at a zero percent cash deposit rate during the pendency of the appeals process until
specific liquidation instructions are issued.

4. Title 19 U.S.C. 1520(a)(4) authorizes refunds prior to liquidation whenever an importer of
record declares or it is ascertained that excess duties, fees, charges, or exactions have been
deposited or paid. In accordance with 19 U.S.C. 1520(a)(4), CBP is authorized to grant a refund,
if requested by the importer, of cash deposits for entries described in paragraph 2.

5. The injunctions with consol. court number 19-00188, discussed in message 9333302, dated
11/29/2019, and message 0239406, dated 08/26/2020, with respect to entries described in
paragraph 2 remain in effect.

6. If there are any questions by the importing public regarding this message, please contact the
Call Center for the Office of AD/CVD Operations, Enforcement and Compliance, International
Trade Administration, U.S. Department of Commerce at (202) 482-0984. CBP ports should
submit their inquiries through authorized CBP channels only. (This message was generated by
OIII:BQ.)

7. There are no restrictions on the release of this information.

Kristin Weaver



                                                 14
        Filed By: Brendan Quinn, Filed Date: 6/15/21 10:30 AM, Submission Status: Approved
